United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-4070
                                 ___________

Peter Jon Simpson; Beverly Simpson,     *
by and on behalf of themselves and      *
Katherine Simpson, a minor,             *
                                        *
              Appellants,               *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Western District of Missouri.
Glenda Harris; Mickie Dodds; Sharon *
Carr; Perry Epperly; Michael A. Carr; *       [UNPUBLISHED]
Holly Ryan; Doris Morgan; George        *
Perrigo, Sgt.; John Doe, Unknown        *
Deputy Sheriff #1; John Doe, Unknown *
Deputy Sheriff #2; Benno Steinmetz,     *
M.D., Doctor; John R. Carlile, M.D.,    *
Doctor; Miss Fisher, Nurse; Lester E.   *
Cox Medical Center, South; John Doe, *
Unknown Foster Care Person,             *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: October 7, 1999
                            Filed: October 13, 1999
                                ___________

Before LOKEN, MAGILL, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.
       Peter, Beverly, and Katherine Simpson appeal from the district court’s1 grant of
defendants’ motion to dismiss under Federal Rule of Civil Procedure 41(b). The
court’s ruling was based on its finding that the Simpsons had continually and wilfully
disobeyed court orders, including this court’s order that:

      Jon Peter Simpson and Beverly Simpson are hereby prohibited from
      seeking any further relief in this court or in the United States District
      Court for the District of Western Missouri until they provide satisfactory
      proof that they and the juvenile K.A.S. have appeared before and
      submitted to the jurisdiction of the Greene County, Missouri Juvenile
      Court.

In re: Simpson, No. 94-2211 (8th Cir. Aug. 15, 1994) (unpublished order).

       Having carefully reviewed the record, the parties’ submissions, and the nearly
eight-year history of this lawsuit, we conclude that the district court did not clearly err
in determining that the Simpsons had wilfully disregarded court orders, and did not
abuse its discretion in sanctioning their conduct through dismissal. See Rodgers v.
Curators of Univ. of Missouri, 135 F.3d 1216, 1219-20 (8th Cir. 1998) (standard of
review).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
                                            -2-